COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:      Albert Torres Nieves v. The State of Texas

Appellate case number: 01-14-00294-CR

Trial court case number: 1392793

Trial court:              179th District Court of Harris County

       This case was abated and remanded to the trial court based on the failure of
counsel, Joe Wells, to timely file a brief on appellant’s behalf. On January 20,
2015, counsel filed a brief on appellant’s behalf. Accordingly, we REINSTATE
this case on the Court’s active docket.
       Further, because appellant’s brief is filed effective on reinstatement of this
case, the State’s brief, if any, is ORDERED to be filed within 30 days of the date
of this order. See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: February 5, 2015